[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action brought by plaintiff Favrile Fabrics of Florida, Inc., a foreign corporation doing business in Hialeah, Florida against defendant, Nova Dye  Print Corp., a Connecticut corporation with its principal place of business in Waterbury, Connecticut. Plaintiff is a corporation engaged in converting fabrics, i.e. making sample goods and shipping the same to garment manufacturers. Plaintiff supplied fabric which it had purchased from a North Carolina company to defendant Nova. This CT Page 7702 material was known as slinky (spandex) fabric.
Plaintiff engaged defendant to print a floral puff pattern on this fabric. Defendant printed a sample puff pattern and sent it to plaintiff in Florida for inspection. Although plaintiff determined that the sample was not as good as defendant's work should be, it found the same acceptable so decided to go forward with the job.
Plaintiff requested that when finished printing the fabrics, that defendant ship it to plaintiff's customers, garment manufacturers in California, Labell and Monamil companies. Defendant received 2946 yards of material from Christancy Corp. for printing and sent 579.3 yards printed fabric to Labell and 999.1 yards printed fabric to Monamil and 60.9 printed yards back to plaintiff. T.P. Corp. received 1589.7 yards of material, not printed.
The California garment manufacturers rejected and sent back the material as defective due to irregularities in the printing. Plaintiff testified that its costs for the material, not including printing costs were $4.45 per yard. Plaintiff claims that 1639.3 yards of material were printed defectively for total claimed damages of $7,294.89. However, plaintiff testified that material was sold for salvage value of $.50 per yard for a total of $819.65. Plaintiff never paid defendant printing costs.
The material in question introduced as evidence appears to lack conformity and is defective in pattern. The court therefore awards plaintiff the amount of $7,194.89 less $819.65 gained from the sale of the goods, less $1,803 for the printing done by defendant, for a total judgment of $3,672.24 plus costs.
Judgment enters accordingly.
KULAWIZ, J.